DETAILED ACTION

Status of the Claims
Claims 1 and 4-16 are pending, presented for examination, and rejected as set forth below.

Response to Amendment
Applicant’s arguments with respect to the rejections of Claims 4, 5, 7-9, 11, and 13 as indefinite under 35 USC 112(b) and of Claims 1, 10, 15, and 16 as having been anticipated under 35 USC 102(a)(1) by the teachings of the CN ‘497 publication have been fully considered and, in view of the amendments to the claims presented with Applicants’ response of 1 July 2022, are persuasive.  The rejections of Claims 4, 5, 7-9, 11, and 13 as indefinite under 35 USC 112(b) and of Claims 1, 10, 15, and 16 as having been anticipated under 35 USC 102(a)(1) have been WITHDRAWN. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. 5,505,956), in view of Paul (U.S. PGPub. 2006/0173124) as evidenced by “Melatonin Product Information” (Cayman Chemical), and Wold (U.S. PGPub. 2007/0269522).
Applicants claims are directed to percutaneous absorption formulations comprising a melatonin-containing polymeric adhesive layer containing a solubilizing agent, crystallization inhibitor, percutaneous absorption enhancer, and antioxidant in defined concentrations, a support layer, and a release layer.  Dependent Claims 4-9 specify including in the polymeric adhesive layer particular additional agents, specifically defined solubilizing agents, crystallization inhibitors, absorption enhancers, and antioxidants.  Claims 10-13 specify further limitations on the identity of the polymeric adhesive.  Claim 14 includes defined quantities of tackifying resin and plasticizer, while Claims 15 and 16 place further limitations on the identity of the support and release layers, respectively.
Kim describes devices for the percutaneous administration of a drug containing an oil-soluble drug, adhesive, penetration enhancer, and a liner.  (Abs.).  More particularly, the adhesive portion of the device combines a support, the adhesive portion, and a separate liner.  (Col.4, L.53-55).  The backing layer is described as including the polyethylene terephthalate of instant Claim 15.  (Co.5, L.56-63).  Kim indicates that the liner portion of the device may also be made from polymers such as PET, but specifies that the release portion is treated with a silicone of fluoro-type releasing agent per the requirements of Claim 16.  (Col.5, L.44-47).  The adhesive portion of the device is described as including rubbers and acrylic polymers including a variety of acrylate monomers, optionally functionalized monomers which incorporate any of carboxyl or hydroxyl-containing monomers, as well as portions containing vinyl acetate, addressing the limitations of Claims 10-12.  (Col.5, L.48 – Col.6, L.22).  Particular rubbers recited for use in the adhesive portion of the device include the polyisobutylene of Claim 13.  (Col.6, L.23-32).  Tackifying resins and plasticizers are also recited by Kim as optionally includable elements, addressing limitations of Claim 14.  (Col.7, L1-4; 35).  Penetration enhancers including the oleic acid of Claims 6-8 are recited as usefully included in the percutaneous drug delivery devices, preferably in amounts of between 1-20% by weight.  (Col.7, L.5-20).  Antioxidants such as the BHT, Tocopherol, and tocopherol acetate of Claim 9 are recited as components usefully includable in the devices Kim describes.  (Col.7, L.35-41).  Kim indicates that the dugs to be included in the devices described are oil-soluble, preferably in amounts of between 0.1-40% by weight.  Polyvinylpyrrolidone recited as a crystallization inhibitor by Claim 5 is also recited as a component usefully incorporated into the adhesive in amounts of between 0-10% by weight.  (Col.7, L.42-50).
Kim therefore describes percutaneous drug delivery formulations incorporating oil-soluble drugs in an adhesive reservoir containing combinations of functionalized acrylate and vinyl acetate polymers and polyisobutylene rubbers, which also contains components identified as tackifying agents, plasticizers, penetration enhancers, antioxidants, and crystallization inhibitors of the instant claims, mounted on a polyethylene backing and having a silica or fluorine-coated polymeric release liner attached.  While many of the components are recited as being includable in amounts overlapping and therefore rendering obvious the concentrations recited by the instant claims, In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003), Kim is silent as to the amounts of tackifying agents, plasticizers, antioxidants, and even the adhesive agent itself includable in such compositions.  However, Kim does indicate that each of these components are included in order to incorporate into these compositions the properties each is described as contributing to the composition as a whole.  A person of ordinary skill in the art would reasonably have expected that the amounts of each are result-effective variables that achieve the results each of the components referred to provide.  As such, it would have been routine to optimize the amounts of these components within the total composition suggested by Kim, rendering the concentrations of agents, plasticizers, antioxidants, and adhesive agent recited by Claim 3 and 14 obvious thereby, in the absence of evidence tending to establish the criticality of the ranges claimed.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (indicating that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.).
Despite the breadth of teachings conveyed by Kim, Melatonin is not recited as an exemplary drug to be included in such percutaneous delivery devices, nor is a solubilizing agent as recited by Claim 4 described.
These shortcomings are addressed by the teachings of Paul and Wold.
Paul also describes percutaneous drug delivery devices utilizing acrylate copolymers as pressure-sensitive adhesives (PSA).  [0002; 0006; 0008].  These PSA compositions are also described as advantageously including any of a variety of additional components; tackifiers in amounts of more than 30% [0029-30], plasticizers in amounts of up to 50% [0032], antioxidants in amounts of up to 3% [0035], and drugs including melatonin [0052], which a skilled artisan would understand is an oil-soluble drug fitting into the category of drugs includable in the compositions of Kim.  See “Melatonin Product Information” (“melatonin is soluble in organic solvents…[and] sparingly soluble in aqueous buffers…).
Wold indicates that the propylene glycol of Claim 4 is understood to behave as a permeation enhancing agent when included in transdermal drug delivery devices.  [0020].
It would have been prima facie obvious to have combined acrylate or acrylate/vinyl acetate and polyisobutylene rubber adhesives with melatonin, propylene glycol, PVP, oleic acid, BHT, tackifying resin, and a plasticizer, mounted such a composition on a polyethylene backing sheet, and applied a silica- or fluorosilica coated polymer release liner to provide the percutaneous formulations of the instant claims.  One having ordinary skill in the art would have been motivated to do so because the art teaches that each of the claimed elements is independently understood to provide utility in formulating transdermal drug delivery devices.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”).  Here, the record fails to demonstrate anything unexpected is obtained by combining the components individually taught by the art as usefully incorporated into transdermal drug delivery systems, and the claims are obvious as a result.

Response to Arguments
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive.
Applicants argue that the art relied upon “does not guide the skilled artisan to make the necessary changes to Kim to arrive at the percutaneous absorption formulation of Claim 1.”  This position advocates a notion of obviousness incompatible with the flexible and expansive approach held by the Court.  KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1396 (U.S. 2007), see also In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (the proper test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art).  The fact that the art recognizes melatonin as among a wide variety of alternative oil-soluble active agents, and propylene glycol as among many alternative permeation enhancers advocated by Kim for inclusion in the devices described, suitable for inclusion in transdermal drug delivery systems does nothing to detract from the obviousness of selecting it from among the alternatives; indeed, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands.  Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Here, the teachings of Kim, indicating that oil-soluble actives are properly incorporable into the particular transdermal drug delivery devices described, cannot be examined ion a vacuum, as applicants argue, but must be considered in combination with the analogous transdermal melatonin delivery devices of Paul.  As Kim establishes that literally any oil-soluble active may find employ in the devices described, the use of melatonin, an oil-soluble active known to be usefully employed in transdermal drug delivery devices, is indeed prima facie obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that “reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”), see also In re Arkley, 455 F.2d 586, 587-88 (CCPA 1972) (noting that “picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness.”), KSR at 1740 (establishing that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).
The examiner notes that applicants accuse the office of hindsight reasoning.  Not improper hindsight reconstruction of the invention claimed, mind you; just hindsight reasoning.  This is accurate; To be sure, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper."  In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  As absolutely nothing of the Examiner’s position relies on anything more than the teachings of the art viewed through precedent controlling the obviousness analysis, the office has engaged in no improper hindsight reconstruction of the invention claimed.  
Applicants arguments concerning the uses to which the transdermal drug delivery devices of the instant claims versus those suggested by the combined teachings of Kim, Paul, and Wold may suitably be put are unpersuasive as irrelevant to the invention claimed.  It has long been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990).  An inventor of a structure (machine or article of manufacture) is entitled to benefit from all of its uses, even those not described, Roberts v. Ryer, 91 U.S. 150, 157 (1875), and conversely, patentability of the structure cannot turn on the use or function of the structure, In re Michlin, 256 F.2d 317, 320 (CCPA 1958).  Applicants position here effectively argues limitations which have not been claimed, and are unpersuasive as a result.  Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988).
For at least these reasons, applicants arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613